ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_02_IN_04_EN.txt.                      402




                           JOINT Dissenting opinion of Judges CANÇADO
                                       TRINDADE and Yusuf



                        Disagreement with Court’s decision not to grant permission to intervene — We
                     consider decision to be based on simple policy grounds — Disagreement with the
                     Court’s affirmation that third party’s interest will be protected by Court without
                     affording it a hearing — This closes the door to future applications for
                     interventions — Application of Costa Rica is classic example of where non‑party
                     intervention should be granted — Object of non‑party intervention is to alert the
                     Court to third State interest of a legal nature — It is not proper for the Court to
                     substitute itself to would‑be intervenors without affording them a hearing —
                     Standard of proof for demonstrating existence of interest less demanding than that
                     for rights — No requirement to show that protection by Article 59 might be
                     insufficient — Mischaracterization of Applicant’s “interest of a legal nature” —
                     Disagreement with introduction of new standard of proof in application of
                     Article 62 — Costa Rica has fully satisfied the criteria for intervention — Court
                     appears to exercise general discretionary powers which it does not possess under
                     Article 62 — The purported special relationship between Articles 62 and 59 neither
                     persuasive nor well‑founded — Court’s practice appears reminiscent of traditional
                     arbitral proceedings where third party intervention not considered desirable.




                                                    I. Introduction

                        1. We regret that we are unable to join the Court’s majority in the
                     present case concerning the Territorial and Maritime Dispute (Nicara‑
                     gua v. Colombia) (Application by Costa Rica for Permission to Inter-
                     vene), since we believe that the conditions under Article 62 of the ICJ
                     Statute have been met by the Applicant. We are of the view that the
                     Court’s decision is based on policy grounds, and not on a determination
                     of the fulfilment of the requisites of Article 62. Instead of assessing
                     whether the Applicant has succeeded to demonstrate the existence of an
                     interest of a legal nature which may be affected by the decision of the
                     Court in the main proceedings, and coming to a clear conclusion on that,
                     the Court has decided not to grant permission to intervene on the simple
                     policy ground that “a third party’s interest will, as a matter of principle,
                     be protected by the Court, without it defining with specificity the geo-
                     graphical limits of an area where that interest may come into play” (para-
                     graph 86 of the Judgment).
                        2. Moreover, we cannot agree with the view of the Court that the aims
                     which Article 62 of the Statute was established to achieve can be attained

                     57




1 CIJ1019.indb 110                                                                                         10/04/13 19:29

                     403 	              territorial and maritime dispute

                     through the exercise of some kind of “judicial due diligence” with respect
                     to third-party interests of a legal nature, without affording a hearing to
                     the would-be intervenor in the proceedings on the merits (paragraph 89
                     of the Judgment). Such an approach voids Article 62 of its object and
                     substance, which is to enable the intervenor, if granted permission, to
                     inform the Court of what it considers as its interests of a legal nature so
                     that they may not be affected without a hearing. By affirming that it is
                     able to protect the interests of a legal nature of would-be intervenors
                     without affording them a hearing in the proceedings on the merits, the
                     Court is closing the door to future applications for intervention, espe-
                     cially in territorial and maritime delimitations, and depriving Article 62
                     of its purpose. Therein lies the essence of our joint dissenting opinion. We
                     shall elaborate it below by successively dealing with : (a) the scope and
                     object of Article 62 ; (b) the need to identify an “interest of a legal
                     nature” ; (c) the need to demonstrate that such interest “may be affected
                     by a decision in the case” ; (d) the purported special “relationship”
                     between Articles 62 and 59 of the Court’s Statute. We shall then present
                     our conclusion.



                             II. The Scope and Object of Article 62 of the Statute

                        3. By dismissing the Application of Costa Rica for permission to inter-
                     vene, which we believe is a classic example of where non-party interven-
                     tion should be granted, the Court appears to have misconstrued the scope
                     and object of Article 62 of the Statute. There is no doubt that the subject
                     of intervention is a difficult one for an international judicial body whose
                     jurisdiction is based on the consent of the main parties. Moreover, Arti-
                     cle 62 has always been considered as one of the most difficult provisions
                     to apply to concrete cases. It is not, however, so much the difficulty of the
                     application in concreto of the provision itself, but rather the restrictive
                     manner in which it has been interpreted and applied by the Court over
                     the years, including in the present instance, that has substantially reduced
                     its role in the case law of the Court and risks pushing it progressively into
                     irrelevance.
                        4. Although Article 62 itself does not specify it, a State applying for
                     permission to intervene may do so either as a party or as a non-party in
                     the main proceedings. Intervention as a party has many legal implications
                     for the adjudication of the case on the merits and is much wider in scope
                     than intervention as a non-party. Conversely, the purpose of the limited
                     intervention as a non-party is to permit a State which considers that it has
                     “an interest of a legal nature which may be affected by the decision in the
                     case” to alert the Court of the manner in which the decision in the main
                     proceedings may affect such interest in order to protect it without becom-
                     ing a party to those proceedings. Thus, if granted permission to intervene,
                     the opportunity given to such a non-party is meant to have an effect in

                     58




1 CIJ1019.indb 112                                                                                   10/04/13 19:29

                     404 	               territorial and maritime dispute

                     the main proceedings through the substantive information provided by
                     the intervenor to the Court.

                       5. In the present Judgment, the Court has decided that there is no need
                     to grant the Applicant permission to provide such information to the
                     Court in the main proceedings on the grounds that :
                          “The Court, following its jurisprudence, when drawing a line delim-
                          iting the maritime areas between the Parties to the main proceedings,
                          will, if necessary, end the line in question before it reaches an area in
                          which the interests of a legal nature of third States may be involved”
                          (paragraph 89 of the Judgment).
                     This reasoning suffers from several fundamental flaws. First, it is based
                     on the assumption that the delimitation of all maritime areas in conten-
                     tion between two parties can be somewhat mechanically effected in the
                     same manner without taking into account all the circumstances of a par-
                     ticular case or the facts specific to each case. Secondly, even in the only
                     Judgment of the Court cited in support of this proposition (Maritime
                     Delimitation in the Black Sea (Romania v. Ukraine), Judgment,
                     I.C.J. Reports 2009, p. 100, para. 112), the reference to “interests of third
                     parties” is contained in the reasoning ; while in the operative clause it is
                     stated that :
                             “From Point 5 the maritime boundary line shall continue along the
                          line equidistant from the opposite coasts of Romania and Ukraine in
                          a southerly direction starting at a geodetic azimuth of 185 23´ 54.5˝
                          until it reaches the area where the rights of third States may be affected.”
                          (ibid., p. 131, para. 219 ; emphasis added).

                     In delimiting maritime boundaries between contending parties, the Court
                     can of course take cognizance of the areas where the rights of third States
                     may be involved. It is not, however, clear how it would know about areas
                     where third State interests of a legal nature may exist, without affording
                     a hearing to such States in the main proceedings. Thirdly, the Judgment
                     fails to address this issue and to clarify how, and by whom, the Court will
                     be informed of the extent of such third State interests in the relevant mar-
                     itime area. In order to end a delimitation line before it reaches an area
                     where third State interests of a legal nature may exist, is the Court to base
                     its decision on the merits on the main parties’ conception of what consti-
                     tutes third States interests of a legal nature or is it to determine by itself,
                     without the requisite information, where such interests may lie? This
                     question remains unanswered in the Judgment.


                       6. We find it very surprising that the Court wishes to take upon itself a
                     task for which non‑party intervention under Article 62 of the Statute was
                     specifically conceived. Indeed, it is the function of such non-party inter-

                     59




1 CIJ1019.indb 114                                                                                       10/04/13 19:29

                     405 	                  territorial and maritime dispute

                     vention, when granted by the Court, to inform the Court of the interve-
                     nor’s specific interest of a legal nature in the maritime areas on which
                     there is a dispute between the main parties in order to ensure that such
                     interest is protected. It is not, therefore, proper for the Court, in our view,
                     to portray itself as a potential substitute to would-be non-party interve-
                     nors in the main proceedings to justify its refusal to grant permission to
                     the Applicant to intervene. Such refusal should be based on a clear deter-
                     mination of the failure of the Applicant to show in the specific case at
                     hand that it has an interest of a legal nature which may be affected by the
                     decision on the merits of the case.
                        7. Article 81, paragraph 2 (b) of the Rules of Court requires a State
                     applying for permission to intervene to set out “the precise object of the
                     intervention”. In the present case, Costa Rica has indicated in its Appli-
                     cation that the object of its request for permission to intervene is two-
                     fold : (a) to inform the Court of what it regards as its interest of a legal
                     nature in the adjacent maritime spaces on which there is a dispute between
                     Nicaragua and Colombia ; and (b) to protect its rights and interests by
                     all legal means available. The Court recognizes that “the object of the
                     intervention, as indicated by Costa Rica, is in conformity with the require-
                     ments of the Statute and the Rules of Court” (paragraph 35 of the Judg-
                     ment). Yet, the Court concludes that “a third party’s interest will, as a
                     matter of principle, be protected by the Court without it defining with
                     specificity the geographical limits of an area where that interest may come
                     into play” (paragraph 86 of the Judgment). If the Court is to claim, as it
                     does in this case, that it can always protect by itself and on its own wis-
                     dom the interests of would-be non-party intervenors, without affording
                     such parties a hearing in the main proceedings, then the object of inter-
                     vention of any State applying to intervene loses all significance, despite
                     recognition by the Court that such object of intervention is in conformity
                     with the Statute.


                           III. The Need to Identify an “Interest of a Legal Nature”

                       8. Looking back at the case law of the Court in respect of applications
                     for intervention, we find that, in most cases, the Court did not recognise
                     an interest of a legal nature which may be affected by the decision in the
                     case pursuant to Article 62 of the Statute, and thus rejected the Appli-
                     cants’ requests for permission to intervene 1. Yet, on two occasions so far,

                        1 Cf. cases of Continental Shelf (Tunisia/Libyan Arab Jamahiriya), Application for

                     Permission to Intervene, Judgment, I.C.J. Reports 1981, pp. 3 et seq. (Application by
                     Malta) ; Sovereignty over Pulau Ligitan and Pulau Sipadan (Indonesia/Malaysia), Appli‑
                     cation for Permission to Intervene, Judgment, I.C.J. Reports 2001, pp. 575 et seq., paras.
                     81-83, 93 (Application by the Philippines). Cf. also case of Continental Shelf (Libyan Arab
                     Jamahiriya/Malta), Application for Permission to Intervene, Judgment, I.C.J. Reports 1984,
                     pp. 3 et seq. (Application by Italy — note, however, that in this case the Court dismissed
                     Italy’s claim, inter alia, because to have granted it would involve the Court pronouncing

                     60




1 CIJ1019.indb 116                                                                                                 10/04/13 19:29

                     406 	                  territorial and maritime dispute

                     the Court found that the respective Applicants (one from Latin America
                     (Nicaragua in 1990) and one from Africa (Equatorial Guinea in 1999))
                     had demonstrated an interest of a legal nature which may be affected by
                     the decision in the case pursuant to Article 62 of the Statute and, accor-
                     dingly, granted the Application for permission to intervene 2.
                        9. For the first time in its history, the Court attempts, in the present
                     Judgment, to bring some clarification to the concept of an “interest of a
                     legal nature” (paragraph 26). This is a welcome development. Yet, the
                     Court does not make full use of this clarification in assessing whether the
                     requirements of Article 62 have been met by the Applicant. It might
                     therefore be useful to say a few words about the origins, meaning and
                     scope of that concept.
                        10. The origins of the expression “interest of a legal nature” lie in the
                     work of the Advisory Committee of Jurists, appointed by the League of
                     Nations, which drafted the PCIJ Statute in 1920. The Advisory Commit-
                     tee of Jurists, drawing on domestic law principles, considered and com-
                     bined various elements which led to the adoption of that concept 3. It
                     appears from the travaux préparatoires that the choice of the formulation
                     of an “interest of a legal nature”, as opposed to “rights” or general “inter-
                     est” was reached as somewhat of a “hybrid” compromise between distinct
                     proposals by some of the members of the Advisory Committee of Jurists.
                     The final choice of words prompted the comment that “the desire to
                     accommodate opposing views prevailed over the need for clarity and pre-




                     upon Italy’s “sovereign rights”). — It also occurred, in previous cases, that requests for
                     permission to intervene were dismissed when the main case was found inadmissible. Cf.
                     cases of Nuclear Tests (Australia v. France), Application for Permission to Intervene, Order
                     of 20 December 1974, I.C.J. Reports 1974, pp. 530 et seq. ; Nuclear Tests (New Zealand v.
                     France), Application for Permission to Intervene, Order of 20 December 1974, I.C.J. Reports
                     1974, pp. 535 et seq. ; Request for an Examination of the Situation in Accordance with Para‑
                     graph 63 of the Court’s Judgment of 20 December 1974 in the Nuclear Tests (New Zealand
                     v. France) Case, Order of 22 December 1995, I.C.J. Reports 1995, pp. 288 et seq.
                        2 Cf. case of Land, Island and Maritime Frontier Dispute (El Salvador/Honduras),

                     Application for Permission to Intervene, Judgment, I.C.J. Reports 1990, pp. 92 et seq. Note,
                     however, that it was held that Nicaragua had an “interest of a legal nature which may
                     be affected” by part of the Chamber’s Judgment on the merits and thus the Chamber
                     decided that Nicaragua was accordingly permitted to intervene in certain respects in the
                     case (concerning the status of the Gulf) ; and cf. case of Land and Maritime Boundary
                     between Cameroon and Nigeria (Cameroon v. Nigeria), Application for Permission to Inter‑
                     vene, Order of 21 October 1999, I.C.J. Reports 1999 (II), pp. 1029 et seq. (Application by
                     Equatorial Guinea).
                        3 For a detailed account of distinct proposals made within the Advisory Committee of

                     Jurists, cf. S. Oda, “Intervention in the International Court of Justice – Articles 62 and 63
                     of the Statute”, in Völkerrecht als Rechtsordnung Internationale Gerichtsbarkeit Menschen‑
                     rechte – Festschrift für H. Mosler (eds. R. Bernhardt et alii), Berlin/ Heidelberg, Sprin-
                     ger-Verlag, 1983, pp. 630-635 ; S. Torres Bernárdez, “L’intervention dans la procédure de
                     la Cour Internationale de Justice”, 256 Recueil des cours de l’Académie de droit interna‑
                     tional de La Haye (1995), pp. 238-245.

                     61




1 CIJ1019.indb 118                                                                                                   10/04/13 19:29

                     407 	                  territorial and maritime dispute

                     cision” 4. In fact, the resulting formulation has been criticized as “an
                     almost indefinable monster” 5.
                        11. In his thematic course delivered at The Hague Academy of Inter-
                     national Law in 1988, Judge Kéba Mbaye pointed out, as to the afore-
                     mentioned formulation, that :
                          “It was evidently a sort of compromise whereby the two notions
                          (interest and right) were combined into a single formulation. This
                          compromise is hardly satisfactory for some, who take the view that,
                          while it is clear what is meant by ‘interest’ and ‘right’ separately, it is
                          much less clear what is meant by an ‘interest of a legal nature’”. 6
                     Judge Mbaye then clarified an interest of a legal nature as meaning “an
                     interest which can be justified by reference to a rule of law ” 7. And, in his
                     projection of this matter into the future, he ventured to state that “locus
                     standi will develop so as to keep pace with an international society which
                     is moving inexorably towards solidarity and therefore interdependence” 8.
                        12. In a similar line of reasoning, in his dissenting opinion in the case
                     concerning the Continental Shelf (Libyan Arab Jamahiriya/Malta, Appli‑
                     cation for Permission to Intervene, Judgment, I.C.J. Reports 1984, p. 71
                     (Application by Italy for Permission to Intervene), Judge Sette-Câmara
                     argued that “there is a considerable difference between the object of a
                     principal case (. . .) and an incidental procedure of intervention, which is
                     intended only to seek the protection of interests of a legal nature” (para-
                     graph 64). To him, “intervention is an important device of procedural law
                     in all legal systems of the world without exception (. . .). It is an instru-
                     ment indispensable for good administration of justice” (la bonne adminis‑
                     tration de la justice) (paragraph 85). And Judge Sette‑Câmara added that
                             “When the founding fathers of the Statute of the old Court decided
                          to find a place in the draft prepared by the Hague Advisory Commit-
                          tee of Jurists for the institution of intervention, they were not inno-
                          vating in any way. They did nothing but introduce in the basic
                          document of the Court a procedural remedy known and recognized
                          by all the legal systems of the world as a legitimate means by which
                          third parties, extraneous to a legal dispute, have the right to come
                          into the proceedings to defend their legal rights or interests which
                          might be impaired or threatened by the course of the contentious
                          proceedings” (paragraph 2).
                        4 T. Licari, “Intervention under Article 62 of the Statute of the I.C.J.”, 8 Brooklyn

                     Journal of International Law (1982), p. 271.
                        5 W. M. Farag, L’Intervention devant la Cour Permanente de Justice Internationale,

                     Paris, LGDJ, 1927, p. 59 ; he added that “the desire to please everyone prevailed over
                     precision and legal clarity” (ibid., p. 60[translation by the Registry]).
                        6 K. Mbaye, “L’intérêt pour agir devant la Cour Internationale de Justice”, 209 Recueil

                     des cours de l’Académie de droit international de La Haye (1988), p. 290 [translation by the
                     Registry].
                        7 Ibid., p. 263.
                        8 Ibid., p. 340 [translation by the Registry].



                     62




1 CIJ1019.indb 120                                                                                                  10/04/13 19:29

                     408 	              territorial and maritime dispute

                        13. The clarification put forward by the Court in the present case does
                     not substantially differ from the above descriptions of the concept of an
                     interest of a legal nature (paragraph 26 of the Judgment). It also recog-
                     nizes that “an interest of a legal nature within the meaning of Article 62
                     does not benefit from the same protection as an established right and is
                     not subject to the same requirements in terms of proof”. We are in agree-
                     ment with this conclusion ; but we find it regrettable that it has not been
                     applied in the Court’s assessment of whether the requirements of Arti-
                     cle 62 have been met by Costa Rica. Indeed, this less demanding standard
                     of proof should have been applied by the Court in assessing whether the
                     Application meets the requisites of Article 62 of the Statute.
                        14. An “interest of a legal nature” constitutes a legitimate means
                     whereby a third party may request permission to intervene in contentious
                     proceedings to seek protection from a future judgment which may, in the
                     absence of such intervention, affect its claims. As a matter of fact, Arti-
                     cle 59 of the Statute has no relevance for the assessment of the require-
                     ments of a request for permission to intervene under Article 62, whose
                     purpose is for the Applicant to seek the permission of the Court so as to
                     be able to provide substantive information to the Court in the course of
                     the main proceedings and prior to the issuance of a judgment by the
                     Court. Thus, it is our view that the standard of proof applied in the
                     assessment of such requirements should neither be as demanding as that
                     applicable to the establishment of the existence of a right, nor should it be
                     made dependent, as the Court does in this Judgment, on showing that the
                     “protection” afforded by Article 59 might be insufficient. We shall return
                     to the analysis of this point in Section V below.


                               IV. The Need to Demonstrate that such Interest
                                “May Be Affected by the Decision in the Case”

                        15. The Court recognizes in paragraph 66 of the Judgment that
                     Costa Rica “has indicated the maritime area in which it considers it has
                     an interest of a legal nature which may be affected by the decision of the
                     Court in the main proceedings”. It does not however assess, on the basis
                     of the facts specific to this case and the evidence placed before it by the
                     Applicant, whether or not Costa Rica has an interest of a legal nature
                     which may be affected by the decision of the Court in that maritime area.
                     Instead, the Court appears to have decided not to grant Costa Rica per-
                     mission to intervene on the basis of general considerations, which, in our
                     view, are neither well-founded nor persuasive. First, the Court, in para-
                     graphs 71-72 of the Judgment, sets aside one of the main arguments of
                     Costa Rica aimed at showing how its interest of a legal nature may be
                     affected by a decision of the Court on the factually erroneous ground that
                     Costa Rica had initially claimed its 1977 Facio-Fernandez Treaty with
                     Colombia, and the assumptions underlying it, as an interest of a legal
                     nature, but later retracted that claim. Secondly, the Court introduces a

                     63




1 CIJ1019.indb 122                                                                                   10/04/13 19:29

                     409 	               territorial and maritime dispute

                     new standard of proof based on the adequacy of the protection provided
                     under Article 59 of the Statute by stating that “Costa Rica must show
                     that its interest of a legal nature (. . .) needs a protection that is not pro-
                     vided by the relative effect of decisions of the Court under Article 59 of
                     the Statute”. Thirdly, by observing, in paragraph 86, that “a third State’s
                     interest will, as a matter of principle, be protected by the Court, without
                     it defining with specificity the geographical limits of an area where that
                     interest may come into play”, the Court resorts to policy grounds and to
                     the exercise of a general discretionary power, instead of determining on
                     the basis of the evidence placed before it, whether Costa Rica has fulfilled
                     the conditions required for intervention under Article 62 (1). Our views
                     on these issues are elaborated in the paragraphs that follow.


                                    (a) The Mischaracterization of Costa Rica’s
                                           “Interest of a Legal Nature”
                     16. It is stated in paragraph 71 of the Judgment that
                          “Costa Rica has acknowledged that the 1977 Treaty does not itself
                          constitute an interest of a legal nature that may be affected by the
                          decision in this case and that it does not seek any particular outcome
                          from this case in relation to this Treaty”.

                     The Court then concludes, on the basis of this statement, that “there is no
                     need for the Court to consider Costa Rica’s arguments contained in [the
                     preceding paragraph 70] or the contentions set forth by Nicaragua and
                     Colombia in response to those arguments” (paragraph 72). It should,
                     however, be pointed out that Costa Rica had never claimed that the 1977
                     Treaty represented an interest of a legal nature for it.
                       17. In its Application, as quoted under paragraph 54 of the Judgment,
                     Costa Rica states that its :
                          “interest of a legal nature which may be affected by the decision of
                          the Court is Costa Rica’s interest in the exercise of its sovereign rights
                          and jurisdiction in the maritime area in the Caribbean Sea to which
                          it is entitled under international law by virtue of its coast facing on
                          that sea”.
                     It is clear from the above quotation that Costa Rica had clearly specified
                     in its Application what it considered to constitute its interest of a legal
                     nature in the maritime area disputed by the main Parties to the case, and
                     that the 1977 Treaty, between itself and Colombia, was not claimed to
                     constitute for it “an interest of a legal nature that may be affected by the
                     decision in this case”. Thus, in its reply to the question put to it by a
                     member of the Court, it reiterated this position by stating that neither the
                     assumptions underlying the 1977 Treaty nor the treaty itself constitute an
                     interest of a legal nature that may be affected by the decision in the case.

                     64




1 CIJ1019.indb 124                                                                                     10/04/13 19:29

                     410 	               territorial and maritime dispute

                     It is our view that the purpose of the arguments presented by Costa Rica
                     with respect to the 1977 Treaty was to demonstrate the manner in which
                     its interest of a legal nature, as specified in its Application, may be affected
                     by a decision of the Court.
                        18. Indeed, Costa Rica contended, first, that its 1977 delimitation
                     agreement with Colombia is based on giving full weight and effect to
                     Colombia’s San Andres Island, recognizing a notional 200 nautical mile
                     entitlement. This resulted, according to Costa Rica, in the negotiation
                     and conclusion of a simplified equidistant maritime border by drawing a
                     median line between the islands and the Costa Rican coast. In the view of
                     Costa Rica, since Nicaragua’s claim calls for the enclaving of those
                     islands, the premise on which the 1977 delimitation with Colombia was
                     based would be eliminated, thus necessitating the re-evaluation of Costa
                     Rica’s entitlements in the relevant maritime area. Secondly, Costa Rica
                     argued that if Nicaragua’s claims prevail in this area, Colombia would no
                     longer be Costa Rica’s neighbour in this part of the Caribbean Sea, a
                     situation which would effectively extinguish the essential basis of the 1977
                     Treaty and require new delimitation between Costa Rica and its new
                     neighbour — Nicaragua.


                        19. It is unfortunate that the Court decided to exclude Costa Rica’s
                     arguments related to the 1977 Treaty and the assumptions underlying it
                     on the erroneous ground that Costa Rica had initially claimed the said
                     treaty as an interest of a legal nature, but later retracted that claim,
                     instead of assessing whether the arguments of Costa Rica relating to the
                     maritime area in which it considers to have an interest of a legal nature
                     show the possibility that its interests may be affected by such a decision in
                     view of the existence of overlapping interests and claims in that area. An
                     unwarranted and erroneous link appears to have been established between
                     the requirement that Costa Rica’s request has to satisfy in terms of dem-
                     onstrating the manner in which its interest of a legal nature may be
                     affected by a decision and the fact that the 1977 Treaty is not its legal
                     interest per se. We find it also surprising, to say the least, that the Court
                     has decided to base its conclusions on a misunderstanding of the manner
                     in which Costa Rica characterized its interest of a legal nature.

                              (b) A Decision that Introduces a New Standard of Proof
                       20. Although the burden of proof of the existence of an interest of a legal
                     nature which may be affected by a decision in the case clearly lies with the
                     Applicant, this does not imply that the standard of proof is a very deman-
                     ding one. As pointed out by the Chamber of the Court in the case concer-
                     ning the Land, Island and Maritime Frontier Dispute (El Salvador/Honduras) :
                          “[I]t is clear, first, that it is for a State seeking to intervene to demon-
                          strate convincingly what it asserts, and thus to bear the burden of

                     65




1 CIJ1019.indb 126                                                                                       10/04/13 19:29

                     411 	              territorial and maritime dispute

                          proof ; and, second, that it has only to show that its interest ‘may’ be
                          affected, not that it will or must be affected.” (I.C.J Reports 1990,
                          p. 117, para. 61.)
                     Article 62 cannot however be interpreted to require, as stated in para-
                     graph 87 of the Judgment, that “to succeed with its request, Costa Rica
                     must show that its interest of a legal nature in the maritime area border-
                     ing the area in dispute between Nicaragua and Colombia needs a protec-
                     tion that is not provided by the relative effect of decisions of the Court
                     under Article 59 of the Statute”.


                        21. While the purported existence of a special relationship between
                     Article 62 and Article 59 of the Statute will be examined below (Section
                     V), we consider it important to emphasize here that the requirement of a
                     standard of proof based on the adequacy of the protection provided by
                     “the relative effect of decisions of the Court under Article 59 of the Stat-
                     ute” cannot be founded in the wording of Article 62 (1) of the Statute.
                     This does not only constitute a new, and hitherto unheard of, require-
                     ment under Article 62 (1) of the Statute or Article 81 (2) of the Rules, but
                     it also appears to contradict the statement by the Court in paragraph 27
                     of the Judgment that “[t]he decision of the Court granting permission to
                     intervene can be understood as a preventive one, since it is aimed at
                     allowing the intervening State to take part in the main proceedings in
                     order to protect an interest of a legal nature which risks being affected in
                     those proceedings”.

                                (c) A Decision Apparently Based on Policy Grounds

                        22. It is our view that Article 62 (2) does not confer a discretionary
                     power on the Court so as to allow it to refuse an application for interven-
                     tion even though the applicant has satisfied all criteria for intervention
                     established under Article 62 (1). The Court itself recognized this in Tuni‑
                     sia/Libya and observed that it had no discretion “to accept or reject a
                     request for permission to intervene for reasons simply of policy” (Appli‑
                     cation for Permission to Intervene, Judgment, I.C.J. Reports 1981, p. 12,
                     para. 17). This appears however to be the case in the present instance
                     although the policy underlying the Court’s decision has not been clearly
                     enunciated in the present Judgment. We believe that Costa Rica has fully
                     satisfied the criteria for intervention and clearly shown that it has an inte-
                     rest of a legal nature which may be affected by the decision of the Court
                     in the proceedings. Nevertheless, the Court appears to exercise general
                     discretionary powers with respect to the application for intervention wit-
                     hout assessing whether or not the requirements for intervention under
                     that paragraph have been met by Costa Rica. This is confirmed by the
                     fact that the Court observes in paragraph 86 that “a third party’s interest
                     will, as a matter of principle, be protected by the Court”.

                     66




1 CIJ1019.indb 128                                                                                    10/04/13 19:29

                     412 	               territorial and maritime dispute

                        23. In determining whether or not the conditions for intervention
                     established under Article 62 (1) have been met by the Applicant, the
                     Court has to assess whether the grounds invoked by the Applicant are
                     sufficiently convincing. This does not however give it unfettered latitude.
                     As observed by Judge Jennings, in his dissenting opinion on Italy’s Appli-
                     cation for intervention in the Continental Shelf case (Libyan Arab Jama‑
                     hiriya/Malta) :

                              “This is far from saying the Court has a complete discretion. What
                           it has to do is to decide whether the requirements of intervention
                           under Article 62 are complied with or not : that is to say it has to
                           decide in this case whether there are sufficiently cogent and convincing
                           grounds upon which Italy might reasonably ‘consider’ that it does
                           indeed have interests of a legal nature which ‘may’ be affected by the
                           decision in the case between Libya and Malta. And that is all.”
                           (I.C.J. Reports 1984, p. 151, para. 9)
                     Instead of examining and assessing whether the arguments and evidence
                     presented by Costa Rica convincingly show that its interest of a legal
                     nature may be affected by the decision in the case between Nicaragua and
                     Colombia, the Court appears to have taken a short cut and opted for a
                     policy decision, although the grounds of the policy itself have not been
                     clearly specified.



                          V. The Purported Special “Relationship” between Articles 62
                                            and 59 of the Statute

                       24. Article 59 of the ICJ Statute determines that “[t]he decision of the
                     Court has no binding force except between the parties and in respect of
                     that particular case”. For its part, Article 62 provides that
                             “1. Should a State consider that it has an interest of a legal nature
                           which may be affected by the decision in the case, it may submit a
                           request to the Court to be permitted to intervene.
                             2. It shall be for the Court to decide upon this request”.
                     The view that Article 59 of the Statute extends protection to third States’
                     interests of a legal nature remains, in our perception, to be demonstrated.
                     Article 59 limits the binding force of a Court’s decision to the contending
                     parties in the concrete case. It does not, however, ensure the protection to
                     third States’ interests of a legal nature, unless such States are granted
                     permission to intervene under Article 62 so that they can inform the
                     Court of their interest of a legal nature before a final decision is adopted.
                     Moreover, Article 59 has a specific and narrow focus and applies to all
                     decisions of the Court, and not in any particular way those relating to
                     Article 62.

                     67




1 CIJ1019.indb 130                                                                                    10/04/13 19:29

                     413 	                  territorial and maritime dispute

                        25. Distinctly from the provision of Article 59, third States are enti-
                     tled, by means of intervention under Article 62, to submit arguments to
                     the Court in order to fully defend their interests of a legal nature, so that
                     the Court’s decision does not impinge on them. The provision of Arti-
                     cle 59, on its part, does not have a direct bearing on the aforementioned
                     procedure of intervention under Article 62, which, if granted, actually
                     takes place prior to the issuance of the final decision on the merits.
                        26. The question of the purported “relationship” between Articles 62
                     and 59 was the object of much discussion in the case concerning the Con‑
                     tinental Shelf (Libyan Arab Jamahiriya/Malta), Application for Permis‑
                     sion to Intervene, Judgment, I.C.J. Reports 1984. In his dissenting opinion,
                     Judge Jennings argued that the idea that Article 59 was protective of third
                     States’ interests was rather illusory. We fully agree with this assessment.
                        27. The institution of intervention was conceived in a broader perspec-
                     tive, which should be kept in mind in our days, even more so with the
                     growing complexity of issues in contemporary international disputes. As
                     aptly pointed out a few years ago,

                          “the ever-increasing complexity and multilateralization of interna-
                          tional relations (. . .) must give rise to doubts whether a dispute set-
                          tlement mechanism based on the single assumption that disputes exist
                          only between two parties is adequate or even appropriate for modern
                          needs” 9.
                        28. To conclude this section, it is important to emphasize that Arti-
                     cle 62 does not say anything about the necessity for a State applying for
                     permission to intervene to show that an interest of a legal nature needs a
                     protection that is not provided by the relative effect of decisions of the
                     Court under Article 59. Intervention under Article 62 was conceived, for
                     the purposes of the sound administration of justice, to operate prior to
                     the issuance of a final decision by the Court, and thus before Article 59
                     comes into operation, to enable a third party which considers to have an
                     interest of a legal nature to make its case to the Court, so that the Court
                     may take such an interest into account before reaching its decision on the
                     main proceedings. It therefore constitutes a means whereby the Court can
                     be alerted to the broader interests of a legal nature which may be involved
                     in the case besides the positions of the main Parties to the dispute. It is
                     regrettable that the Court, by focusing on an unproven special “relation-
                     ship” between Article 59 and Article 62, has ignored these important
                     characteristics of the institution of intervention.



                        9 S. Rosenne, “Article 59 of the Statute of the International Court of Justice Revisited”,

                     in El Derecho Internacional en un Mundo en Transformación – Liber Amicorum en Home‑
                     naje al Profesor E. Jiménez de Aréchaga (ed. M. Rama-Montaldo), Vol. II, Montevideo,
                     Fundación de Cultura Universitaria, 1994, p. 1157.

                     68




1 CIJ1019.indb 132                                                                                                   10/04/13 19:29

                     414 	                      territorial and maritime dispute

                                                               VI. Conclusion

                        29. The ICJ has not developed to date a consistent jurisprudence on the
                     institution of intervention in international proceedings, established in Arti-
                     cle 62 of the Statute, despite the fact that it has had successive occasions to
                     clarify the legal issues involved 10. There appears, however, to be a hardly
                     visible thread of avoidance of the concrete application of intervention, run-
                     ning through the majority of the Court’s Judgments relating to Applications
                     for permission to intervene. In his dissenting opinion in the case concerning
                     the Continental Shelf (Libyan Arab Jamahiriya/Malta) Application for Per‑
                     mission to Intervene, Judgment, I.C.J. Reports 1984), Judge Roberto Ago
                     went as far as to suggest that the Court’s decision in the cas d’espèce might
                     “well sound the [death] knell of the institution of intervention in interna-
                     tional legal proceedings” (paragraph 22). Somewhat distinctly, we are of the
                     view that the institution of intervention has not yet passed away ; it remains
                     alive in 2011, in spite of the fact that the Court’s practice to date seems to
                     amount to a slow-motion asphyxiation of the institution of intervention, to
                     which we cannot at all subscribe, as such practice appears reminiscent of
                     traditional bilateral arbitral proceedings where a barrier against third party
                     intervention may be considered desirable. It is our view that such practice is
                     not in line with contemporary demands of the judicial settlement of dis-
                     putes, nor with challenges faced by present‑day international law within the
                     framework of a universalist outlook.

                                                     (Signed) Antônio Augusto Cançado Trindade.
                                                                 (Signed) Abdulqawi A. Yusuf.




                          10   Cf. notes (2) and (3), supra.

                     69




1 CIJ1019.indb 134                                                                                     10/04/13 19:29

